 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MITCHELL GARRAWAY,                                 1:17-cv-00533-DAD-GSA-PC
12                  Plaintiff,                          ORDER STRIKING PLAINTIFF’S
                                                        REQUEST FOR WITNESSES AND
13          vs.                                         WITNESS LIST
                                                        (ECF No. 73.)
14   JACQUILINE CIUFO, et al.,
15                 Defendants.
16

17           Plaintiff is a federal prisoner proceeding pro se in this civil rights action pursuant to
18   Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). This case now proceeds with Plaintiff’s
19   original Complaint filed on April 17, 2017, against defendants Jacqueline Ciufo (Unit Manager),
20   K. Miller (Corrections Officer), and Lieutenant J. Zaragoza (collectively, “Defendants”), for
21   failure to protect Plaintiff in violation of the Eighth Amendment. (ECF No. 1.)
22           On May 13, 2019, Plaintiff filed a request for witnesses and submitted a list of twenty-
23   nine witnesses for trial. (ECF No. 73.) Plaintiff requests the court to make these witnesses
24   available for trial and to issue writs of habeas corpus ad testificandum to transport them to trial.
25           Plaintiff’s request and witness list are premature and shall be stricken from the record.1
26   Trial has not been scheduled for this case. At a later stage of the proceedings, the court shall
27

28   1
      A document which is “stricken” will not be considered by the Court for any purpose. (Informational Order, ECF
     No. 3 at 2:7-8.)

                                                           1
 1   issue an order scheduling the trial and instructing Plaintiff about the procedures for requesting
 2   the attendance of witnesses at trial. Until then, Plaintiff should not send any witness lists, exhibit
 3   lists, or trial exhibits to the court.
 4           Plaintiff is reminded that on April 1, 2019, the court issued an order staying discovery in
 5   this case except for discovery related to whether Plaintiff’s Bivens claims are barred under
 6   Ziglar v. Abassi, 137 S. Ct. 1843 (2017). (ECF No. 65) (emphasis added). The parties may
 7   only conduct discovery for this limited purpose until the court lifts the stay.
 8           Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for witnesses
 9   and list of witnesses for trial, filed on May 13, 2019, is STRICKEN from the record.
10
     IT IS SO ORDERED.
11

12       Dated:      May 15, 2019                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
